UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-51881 Flexpetz Holdings, Inc. (Exact name of small business issuer as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1000 N. West Street, Suite 1200, Wilmington, Delaware 19801 (Address of principal executive offices) (Zip Code) (949)798-6138 (Issuer’s telephone number) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes xNo o Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13, or 15(d) of the Exchange Act subsequent to the distribution of securities under a plan confirmed by a court. Yes oNo x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yesx Noo State the number of shares outstanding of each of the issuer’s classes of common equity, as of November 6, 2007: 111,700 shares of common stock. Transitional Small Business Disclosure Format (check one): Yes o No x TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. Financial Information Item 2. Management’s Discussion and Analysis or Plan of Operation Item 3. Controls and Procedures PART II -OTHER INFORMATION Item 1. Legal Proceedings. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. Item 3. Defaults Upon Senior Securities. Item 4. Submission of Matters to a Vote of Security Holders. Item 5. Other Information. Item 6. Exhibits and Reports of Form 8-K. SIGNATURES PART I - FINANCIAL INFORMATION Item 1.Financial Information Flexpetz Holdings, Inc. (a development stage company) FINANCIAL STATEMENTS As Of September 30, 2007 FLEXPETZ HOLDINGS, INC. (F/K/A TETROS, INC.) (A DEVELOPMENT STAGE COMPANY) CONTENTS PAGE 1 CONDENSED BALANCE SHEET AS OF SEPTEMBER 30, 2007 (UNAUDITED) PAGE 2 CONDENSED STATEMENTS OF OPERATIONS FOR THE THREEAND NINE MONTHS ENDED SEPTEMBER 30, 2, 2005 (INCEPTION) TO SEPTEMBER 30, 2007 (UNAUDITED) PAGES 3 CONDENSED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY (DEFICIENCY) FOR THE PERIOD FROM DECEMBER 9, 2005 (INCEPTION) TO SEPTEMBER 30, 2007 (UNAUDITED) PAGE 4 CONDENSED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2007 AND 2, 2005 (INCEPTION) TO SEPTEMBER 30, 2007 (UNAUDITED) PAGES 5- 13 NOTES TO CONDENSED FINANCIAL STATEMENTS (UNAUDITED) Flexpetz Holdings, Inc. (f/k/a Tetros, Inc.) (A Development Stage Company) Condensed Balance Sheet September 30, 2007 (Unaudited) ASSETS Current Assets Cash $ 9,049 Prepaid Expenses 20,768 Total Current Assets 29,817 Equipment, net 2,875 Other Assets Loans Receivable - Related party 15,000 Interest Receivable - Related party 593 Total Other Assets 15,593 Total Assets $ 48,285 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Acounts Payable $ 13,056 Accrued Expenses 5,383 Total Current Liabilities 18,439 Long Term Loans payable - related party 9,227 Accrued Interest - related party 184 Total Liabilities 27,850 Stockholders' Equity Preferred stock, $0.001 par value; 50,000,000 shares authorized, none issuedand outstanding - Common stock,$0.001 par value; 100,000,000 shares authorized, 111,700 shares issued and outstanding 112 Additional paid-in capital 165,168 Deficit accumulated during the development stage (144,845 ) Total Stockholders' Equity 20,435 Total Liabilities and Stockholders' Equity $ 48,285 See accompanying notes to unaudited condensed financial statements Page 1 Flexpetz Holdings, Inc. (f/k/a Tetros, Inc.) (A Development Stage Company) Condensed Statements of Operations (Unaudited) For the Period from December5, 2005 For the Three Month EndedSeptember 30, Nine Months Ended September 30, (Inception) to September30, 2007 2006 2007 2006 2007 Operating Expenses Professional fees 5,371 - 11,005 - 11,005 Advertising - - 1,000 - 1,000 Charitable Contribution - - 2,750 - 2,750 General and administrative 12,954 250 16,968 800 18,818 Salary 111,680 - 111,680 - 111,680 Total Operating Expenses 130,005 250 143,403 800 145,253 Loss from Operations (130,005 ) (250 ) (143,403 ) (800 ) (145,253 ) Other Income/(Expense) Interest Income -related party 396 - 593 - 593 Interest Expense - related party (104 ) - (185 ) - (185 ) Total Other Income, net 292 - 408 - 408 Provision for IncomeTaxes - Net Loss $ (129,713 ) $ (250 ) $ (142,995 ) $ (800 ) $ (144,845 ) Net Loss Per Share- Basic and Diluted $ (1.16 ) $ (0.00 ) $ (1.35 ) $ (0.01 ) Weighted average number of shares outstanding during the period - basic and diluted 111,580 100,000 105,701 100,000 See accompanying notes to unaudited condensed financial statements Page 2 Flexpetz Holdings, Inc. (f/k/a Tetros, Inc.) (A Development Stage Company) Condensed Statement of Changes in Stockholders' Equity (Deficiency) For the period from December 5, 2005 (inception) to September 30, 2007 (Unaudited) Preferred stock Common stock Deficit $.001 Par Value $.001 Par Value accumulated Total Additional during Stockholder's Shares Amount Shares Amount paid-incapital developmentstage Equity (Deficiency) Balance December 9, 2005 (Inception) - $ - - $ - $ - $ - $ - Stock issued on acceptance of incorporation expenses ($0.001/share) - - 100,000 100 - - 100 Net loss for the period December 9, 2005 (inception) to December 31, 2005 - (400 ) (400 ) Balance December 31, 2005 - - 100,000 100 - (400 ) (300 ) Net loss for the year ending December 31, 2006 - (1,450 ) (1,450 ) Balance December 31, 2006 - - 100,000 100 - (1,850 ) (1,750 ) Stock issued for cash ($5/share) 11,700 12 58,488 58,500 Stock options granted 106,680 106,680 Net loss, for the nine month ended September 30, 2007 - (142,995 ) (142,995 ) Balance, September 30, 2007 - $ - 111,700 $ 112 $ 165,168 $ (144,845 ) $ 20,435 See accompanying notes to unaudited condensed financial statements Page 3 Flexpetz Holdings, Inc. (f/k/a Tetros, Inc.) (A Development Stage Company) Condensed Statements of Cash Flows (Unaudited) For the Period from December 9, 2005 For the Nine Months Ended September 30, (Inception) to September 30, 2007 2006 2007 Cash Flows From Operating Activities: Net Loss $ (142,995 ) $ (800 ) $ (144,845 ) Adjustments to reconcile net loss to net cash used in operations In-kind contribution - - 100 Stock issued for services 106,680 - 106,680 Depreciation 18 - 18 Changes in operating assets and liabilities: Increase in prepaid expenses (20,768 ) - (20,768 ) Increase in interest receivable -related party (593 ) - (593 ) Increase in accrued interest payable - related party 184 - 184 Increase inaccrued expenses 3,633 - 5,383 Increase in accounts payable 13,056 800 13,056 Net Cash Used In Operating Activities (40,785 ) - (40,785 ) Cash Flows From Investing Activities: Loans receivable - related party (15,000 ) - (15,000 ) Purhcase of fixed asset (2,893 ) - (2,893 ) Net Cash Used in Investing Activities (17,893 ) - (17,893 ) Cash Flows From Financing Activities: Proceeds from loans payable - related party 9,227 - 9,227 Proceeds from issuance of common stock 58,500 - 58,500 Net Cash Provided by Financing Activities 67,727 - 67,727 Net Increase (Decrease) in Cash 9,049 - 9,049 Cash at Beginning of Period/Year - - - Cash at End of Period/Year $ 9,049 $ - $ 9,049 Supplemental disclosure of cash flow information: Cash paid for interest $ - $ - $ - Cash paid for taxes $ - $ - $ - See accompanying notes to unaudited condensed financial statements Page 4 FLEXPETZ HOLDINGS, INC. (F/K/A TETROS, INC.) (A DEVELOPMENT STAGE COMPANY) NOTES TO CONDENSED FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2007 UNAUDITED NOTE 1 SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES AND ORGANIZATION (A) Basis of Presentation and Organization The accompanying unaudited condensed financial statements have been prepared in accordance with accounting principles generally accepted in The United States of America and the rules and regulations of the Securities and Exchange Commission for interim financial information.Accordingly, they do not include all the information necessary for a comprehensive presentation of financial position and results of operations. It is management's opinion, however that all material adjustments (consisting of normal recurring adjustments) have been made which are necessary for a fair financial statements presentation.The results for the interim period are not necessarily indicative of the results to be expected for the year. Flexpetz Holdings, Inc. (f/k/a Tetros, Inc.) (the “Company”), a Company incorporated in the state of Delaware on December 9, 2005.On September 14, 2007 the Company changed its name to Flexpetz Holdings, Inc. The Company plans to develop proprietary companion animal products and services, including a flexible dog ownership program and a hotel-based canine program. Activities during the development stage include developing the business plan and raising capital. (B) Cash and Cash Equivalents For purposes of the cash flow statements, the Company considers all highly liquid investments with original maturities of three months or less at the time of purchase to be cash equivalents. (C) Use of Estimates In preparing financial statements in conformity with generally accepted accounting principles, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and revenues and expenses during the reported period.Actual results could differ from those estimates. Page 5 FLEXPETZ HOLDINGS, INC. (F/K/A TETROS, INC.) (A DEVELOPMENT STAGE COMPANY) NOTES TO CONDENSED FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2007 UNAUDITED (D) Loss Per Share Basic and diluted net loss per common share is computed based upon the weighted average common shares outstanding as defined by Financial Accounting Standards No. 128, “Earnings per Share.” As of September 30, 2007 and 2006, there were no common share equivalents outstanding. (E) Property and Equipment The Company values property and equipment at cost and depreciates these assets using the straight-line method over their expected useful life. The Company uses a five year life for equipment. (F) Stock-Based Compensation In December 2004, the FASB issued SFAS No. 123(R), "Share-Based Payment," which replaces SFAS No. 123 and supersedes APB Opinion No. 25.Under SFAS No. 123(R), companies are required to measure the compensation costs of share-based compensation arrangements based on the grant-date fair value and recognize the costs in the financial statements over the period during which employees are required to provide services. Share-based compensation arrangements include stock options, restricted share plans, performance-based awards, share appreciation rights and employee share purchase plans. Effective January 1, 2006, the Company has fully adopted the provisions of SFAS No. 123R.As such, compensation cost is measured on the date of grant at their fair value.Such compensation amounts, if any, are amortized over the respective vesting periods of the option grant.The Company applies this statement prospectively. Common stock, stock options and common stock warrants issued to other than employees or directors are recorded on the basis of their fair value, as required by SFAS No.123(R), which is measured as of the date required by EITF Issue96-18,“Accounting for Equity Instruments That Are Issued to Other Than Employees for Acquiring, or in Conjunction with Selling, Goods or Services.” In accordance with EITF96-18, the stock options or common stock warrants are valued using the Black-Scholes option pricing model on the basis of the market price of the underlying common stock on the “valuation date,” which for options and warrants related to contracts that have substantial disincentives to non-performance is the date of the contract, and for all other contracts is the vesting date. Expense related to the options and warrants is recognized on a straight-line basis over the shorter of the period over which services are to be received or the vesting period. Where expense must be recognized prior to a valuation date, the expense is computed under the Black-Scholes option pricing model on the basis of the market price of the underlying common stock at the end of the period, and any subsequent changes in the market price of the underlying common stock up through the valuation date is reflected in the expense recorded in the subsequent period in which that change occurs. Page 6 FLEXPETZ HOLDINGS, INC. (F/K/A TETROS, INC.) (A DEVELOPMENT STAGE COMPANY) NOTES TO CONDENSED FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2007 UNAUDITED (G) Income Taxes The Company accounts for income taxes under the Statement of Financial Accounting Standards No. 109, “Accounting for Income Taxes” (“Statement 109”).Under Statement 109, deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases.Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled.Under Statement 109, the effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. (H) Business Segments The Company operates in one segment and therefore segment information is not presented. (I) Recent Accounting Pronouncements In September 2006, the FASB issued SFAS No. 157, “Fair Value Measurements”. The objective of SFAS 157 is to increase consistency and comparability in fair value measurements and to expand disclosures about fair value measurements.SFAS 157 defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles, and expands disclosures about fair value measurements. SFAS 157 applies under other accounting pronouncements that require or permit fair value measurements and does not require any new fair value measurements. The provisions of SFAS No. 157 are effective for fair value measurements made in fiscal years beginning after November 15, 2007. The adoption of this statement is not expected to have a material effect on the Company's future reported financial position or results of operations. In February 2007, the Financial Accounting Standards Board (FASB) issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities – Including an Amendment of FASB Statement No. 115”.This statement permits entities to choose to measure many financial instruments and certain other items at fair value. Most of the provisions of SFAS No. 159 apply only to entities that elect the fair value option. However, the amendment to SFAS No. 115 “Accounting for Certain Investments in Debt and Equity Securities” applies to all entities with available-for-sale and trading securities. SFAS No. 159 is effective as of the beginning of an entity’s first fiscal year that begins after November 15, 2007. Early adoption is permitted as of the beginning of a fiscal year that begins on or before November 15, 2007, provided the entity also elects to apply the provision of SFAS No. 157, “Fair Value Measurements”. The adoption of this statement is not expected to have a material effect on the Company's financial statements. Page 7 FLEXPETZ HOLDINGS, INC. (F/K/A TETROS, INC.) (A DEVELOPMENT STAGE COMPANY) NOTES TO CONDENSED FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2007 UNAUDITED NOTE 2LOANS RECEIVABLE –RELATED PARTY On April 11, 2007, the Company loaned $2,000 to a related party.Pursuant to the terms of the loan, the advance bears interest at 6% and is unsecured.On September 17, 2007 this loan was repaid (See Note 5). On May 11, 2007, the Company loaned $10,000 to a related party.Pursuant to the terms of the loan, the advance bears interest at 6% and is unsecured.On September 24, 2007 this loan was repaid (See Note 5). On June 22, 2007, the Company loaned $15,000 to an affiliated party.Pursuant to the terms of the loan, the advance bears interest at 6% and is unsecured. (See Notes 5 and 7).This loan was fully repaid during the months of October and November 2007. At September 30, 2007, the Company had recorded $593 of interest income and receivable (See Note 5). NOTE 3STOCKHOLDERS’ EQUITY (A) Common Stock Issued for Cash On April 11, 2007, the Company issued 2,500 shares of common stock for cash of $12,500 ($5/share). On May 9, 2007, the Company issued 3,000 shares of common stock for cash of $15,000 ($5/share). On May 9, 2007, the Company issued 2,000 shares of common stock for cash of $10,000 ($5/share). On June 20, 2007, the Company issued 2,200 shares of common stock for cash of $11,000 ($5/share). On June 21, 2007, the Company issued 1,000 shares of common stock for cash of $5,000 ($5/share). On July 11, 2007, the Company issued 1,000 shares of common stock for cash of $5,000. ($5/share) Page 8 FLEXPETZ HOLDINGS, INC. (F/K/A TETROS, INC.) (A DEVELOPMENT STAGE COMPANY) NOTES TO CONDENSED FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2007 UNAUDITED (B) Common Stock Issued for Services On December 9, 2005 100,000 shares of common stock were issued for the amount of $100 ($0.001/share) in acceptance of the incorporation expenses for the Company. (C)Stock Options Issued for Services On September 17, 2007, the Company entered into a five year employment agreement with the CEO.The agreement calls for a base salary of $120,000 per year and stock options to purchase 5,000,000 shares of the Company’s common stock with 1,000,000 shares vesting every year for five years from the date of the agreement at an exercise price of $5.00.The CEO is also to receive up to $12,000 every three years for car allowance and a monthly allowance of up to $1,000 and $8,000 per month as a housing stipend. Expected life365 days Expected volatility150% Risk free interest rate2.78% Expected dividends0% The following table summarizes the stock option grant to an employee as of September 30, 2007, and the related changes during the period are presented below. Number of Options Weighted Average Exercise Price Stock Options $ Balance at December 31, 2005 - - Granted - - Exercised - - Forfeited - $ - Balance at December 31, 2006 - $ - Granted 5,000,000 5.00 Exercised - - Forfeited - - Balance at September 30, 2007 5,000,000 $ 5.00 Options exercisable at September 30, 2007 1,000,000 $ 5.00 Weighted average fair value of options granted during 2007 $ 5.00 Page 9 FLEXPETZ HOLDINGS, INC. (F/K/A TETROS, INC.) (A DEVELOPMENT STAGE COMPANY) NOTES TO CONDENSED FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2007 UNAUDITED Of the total options granted 1,000,000 are fully vested, exercisable and non-forfeitable. The following table summarizes information about stock options for the Company atSeptember 30, 2007: Options Outstanding Options Exercisable Range of Exercise Price Number Outstanding at September 30, 2007 Weighted Average Remaining Contractual Life Weighted Average Exercise Price Number Exercisable at September 30, 2007 Weighted Average Exercise Price $ 5.00 5,000,000 5 Years $ 5.00 1,000,000 $ 5.00 NOTE 4COMMITMENTS (A)Service Agreement On September 11, 2007 the Company entered into a one year agreement with a consultant to manage the Company’s pilot Canine Ambassador program.The consultant will receive $500 per week plus a monthly phone allowance. The consultant will also receive a $100 commission for each person who enrolls in the program as a result of the consultant efforts and $1,000 for each hotel that contract with the Company for a minimum period of twelve months.The pilot program data and feedback will be used by the Company to determine the future rollout of the program. (B)Employment Agreement On September 17, 2007, the Company entered into a five year employment agreement with the CEO.The agreement calls for a base salary of $120,000 per year and stock options to purchase 5,000,000 shares of the Company’s common stock with 1,000,000 shares vesting every year for five years from the date of the agreement at an exercise price of $5.00.The CEO is also to receive up to $12,000 every three years for a down payment on a vehicle, $1,000 per month for the payments of this vehicle and an additional $8,000 per month as a housing stipend. (C) Sarbanes Oxley Violation The extension of loans receivable to related parties could be deemed to be in violation of Section 402 of the Sarbanes Oxley Act of 2002 which prohibits a public company from extending or maintaining credit or arranging for the extension of credit in the form of a "personal loan" to an officer or director.If it is determined that these loans violated Section 402 of the Sarbanes Oxley Act of 2002, we could become subject to SEC investigations and/or litigation, which may not be resolved favorably and will require significant management time and attention, and we could incur costs, which could negatively affect our business, results of operations and cash flows.Upon realizing the violation, the Company requested the loans be repaid in full with interest.All three loans were fully repaid by November 2007. NOTE 5RELATED PARTY TRANSACTIONS At September 30, 2007, the Company had received $9,227 in shareholder loans.The loans are unsecured, bear interest at 6% and are due in five years from issuance. At September 30, 2007, the Company had recorded $184 of interest expense and interest payable. Page 10 FLEXPETZ HOLDINGS, INC. (F/K/A TETROS, INC.) (A DEVELOPMENT STAGE COMPANY) NOTES TO CONDENSED FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2007 UNAUDITED On April 11, 2007, the Company loaned $2,000 to an affiliated party.Pursuant to the terms of the loan, the advance bears interest at 6% and is unsecured.On September 17, 2007 this loan was repaid (See Note 2). On May 11, 2007, the Company loaned $10,000 to an affiliated party.Pursuant to the terms of the loan, the advance bears interest at 6% and is unsecured.On September 24, 2007 this loan was repaid (See Note 2). On June 22, 2007, the Company loaned $15,000 to an affiliated party.Pursuant to the terms of the loan, the advance bears interest at 6% and is unsecured.(See Notes 2 and 7). This loan was fully repaid during the months of October and November 2007. At September 30, 2007, the Company had recorded $593 of interest income and receivable (See Note 2). NOTE 6GOING CONCERN As reflected in the accompanying unaudited financial statements, the Company is in the development stage with no operations.This raises substantial doubt about its ability to continue as a going concern.The ability of the Company to continue as a going concern is dependent on the Company’s ability to raise additional capital and implement its business plan.The financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. NOTE 7SUBSEQUENT EVENTS On October 4, 2007 the Company entered into a one year agreement with a consultant to manage the Company’s shared dog ownership program in San Diego, CA.The consultant will receive $500 per month plus a monthly phone allowance. The consultant will also receive a $100 commission for each person who enrolls in the program as a result of the consultant efforts, $100 for each new member orientation administered, $10 per collection and drop-off of a dog, and $1,000 for each hotel that contract with the Company for a minimum period of twelve months.The pilot program data and feedback will be used by the Company to determine the future rollout of the program. On October 10, 2007 the Company entered into a one year agreement with a consultant to manage the Company’s shared dog ownership program in Manhattan, NY.The consultant will receive $500 per month plus a monthly phone allowance. The consultant will also receive a $100 commission for each person who enrolls in the program as a result of the consultant efforts, $100 for each new member orientation administered, $10 per collection and drop-off of a dog, and $1,000 for each hotel that contract with the Company for a minimum period of twelve months.The pilot program data and feedback will be used by the Company to determine the future rollout of the program. Page 11 FLEXPETZ HOLDINGS, INC. (F/K/A TETROS, INC.) (A DEVELOPMENT STAGE COMPANY) NOTES TO CONDENSED FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2007 UNAUDITED On October 11, 2007, the Company had received an additional $2,000 in loans from a stockholder.Pursuant to the terms of the loans, the advances bear interest at 6%, are unsecured and are due five years from the dates of issuance. On October 12, 2007, the Company had received an additional $1,000 in loans from a stockholder.Pursuant to the terms of the loans, the advances bear interest at 6%, are unsecured and are due five years from the dates of issuance. During the month of October and November 2007, $15,000 in loans was repaid by the related party (See Note 2 and 5). On October 29, 2007 the Company issued 50,000,000 shares of the common stock to a related party for services for the period October 29, 2007 to December 31, 2007 having a fair value of $250,000,000 ($5.00/share) based upon recent cash offerings. Page 12 Item 2.Management’s Discussion and Analysis or Plan of Operation Plan of Operation FlexPetz is a unique concept for dog lovers who are unable to own a full-time doggy pal, but miss spending time with a canine friend. Through the FlexPetz shared dog ownership concept, members can spend from just a few hours to a number of days with each of our dogs.Currently, FlexPetz has operations in three cities, with plans to open several more in the near future, including major metropolitan areas such as San Francisco, Boston, Washington DC and London. In 2008, the company plans to open at least two new locations each month for this flagship program. In addition, FlexPetz has successfully launched a new division called the Canine Ambassador Program™. The Canine Ambassador Program provides travelers with the love and affection of a furry friend at high-end, boutique hotels. FlexPetz manages all logistics of the Canine Hotel Ambassador program, including hiring experienced, personable handlers as well as locating and training dogs that fit with the atmosphere of the property. The program is especially attractive to hotel operators looking to differentiate themselves from their competitors and is free and exclusive to hotel guests. At its first location, the Keating hotel in San Diego, hotel guests are greeted upon arrival by a beautiful black Afghan hound named Rupert. With his knowledgeable FlexPetz handler, Rupert accompanies guests on walking tours of the city and provides a level of affection and comfort unique in a hotel environment. The company expects significant growth in this program in 2008, as well as expansion possibilities in the corporate arena. With a sizable and growing market for pet-related products and services, FlexPetz is currently exploring several opportunities for expansion, including the addition of other products and/or service offerings. Results of Operation The Company did not have any operating income from inception through September 30, 2007. For the quarter ended September 30, 2007, the Company recognized a net loss of $129,713 and for the period from inception through September 30, 2007,the Company recognized net loss of $144,845. Professional feesfor the quarter were comprised of costs mainly associated with legal, accounting, and salary of $111,680. Liquidity and Capital Resources At September 30, 2007 the Company had limited capital resources and is relying upon the issuance of common stock and additional capital contributions from shareholders to fund administrative expenses pending acquisition of an operating company the Company had cash of $9,049. Since April 2007, the Company has sold a total of 21,700 shares for a total of $108,500. As reflected in the accompanying unaudited financial statements, we are in the development stage and have a negative cash flow from operations of $144,845 from inception and an accumulated deficit of $144,845. This raises substantial doubt about its ability to continue as a going concern. The ability of the Company to continue as a going concern is dependent on the Company's ability to raise additional capital and implement its business plan. The financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. Cash and cash equivalents from inception to date have been sufficient to cover expenses involved in starting our business. We will require additional funds to continue to implement and expand our business plan during the next twelve months. Management believes that actions presently being taken to obtain additional funding and implement its strategic plans provide the opportunity for the Company to continue as a going concern Subsequent Events On October 4, 2007 the Company entered into a one year agreement with a consultant to manage the Company’s shared dog ownership program in San Diego, CA.The consultant will receive $500 per month plus a monthly phone allowance. The consultant will also receive a $100 commission for each person who enrolls in the program as a result of the consultant efforts, $100 for each new member orientation administered, $10 per collection and drop-off of a dog, and $1,000 for each hotel that contract with the Company for a minimum period of twelve months.The pilot program data and feedback will be used by the Company to determine the future rollout of the program. On October 10, 2007 the Company entered into a one year agreement with a consultant to manage the Company’s shared dog ownership program in Manhattan, NY.The consultant will receive $500 per month plus a monthly phone allowance. The consultant will also receive a $100 commission for each person who enrolls in the program as a result of the consultant efforts, $100 for each new member orientation administered, $10 per collection and drop-off of a dog, and $1,000 for each hotel that contract with the Company for a minimum period of twelve months.The pilot program data and feedback will be used by the Company to determine the future rollout of the program. On October 11, 2007, the Company had received an additional $2,000 in loans from a stockholder.Pursuant to the terms of the loans, the advances bear interest at 6%, are unsecured and are due five years from the dates of issuance.On October 12, 2007, the Company had received an additional $1,000 in loans from a stockholder.Pursuant to the terms of the loans, the advances bear interest at 6%, are unsecured and are due five years from the dates of issuance.During the month of October and November 2007, $15,000 in loans was repaid by the related party. On October 29, 2007 the Company issued 50,000,000 shares of the common stock to a related party for services for the period October 29, 2007 to December 31, 2007 having a fair value of $250,000,000 ($5.00/share) based upon recent cash offerings. Critical Accounting Policies Our financial statements and related public financial information are based on the application of accounting principles generally accepted in the United States (“GAAP”). GAAP requires the use of estimates; assumptions, judgments and subjective interpretations of accounting principles that have an impact on the assets, liabilities, revenue and expense amounts reported. These estimates can also affect supplemental information contained in our external disclosures including information regarding contingencies, risk and financial condition. We believe our use if estimates and underlying accounting assumptions adhere to GAAP and are consistently and conservatively applied. We base our estimates on historical experience and on various other assumptions that we believe to be reasonable under the circumstances. Actual results may differ materially from these estimates under different assumptions or conditions. We continue to monitor significant estimates made during the preparation of our financial statements. Off-Balance Sheet Arrangements We have no off-balance sheet arrangements. Item 3.Controls and Procedures Evaluation of disclosure controls and procedures Under the supervision and with the participation of our management, including our principal executive officer and principal financial officer, we conducted an evaluation of our disclosure controls and procedures, as such term is defined under Rule 13a-15(e) and Rule 15d-15(e) promulgated under the Securities Exchange Act of 1934, as amended (Exchange Act), as of September 30, 2007. Based on this evaluation, our principal executive officer and principal financial officer have concluded that our disclosure controls and procedures are effective to ensure that information required to be disclosed by us in the reports we file or submit under the Exchange Act is recorded, processed, summarized, and reported within the time periods specified in the Securities and Exchange Commission’s rules and forms and that our disclosure and controls are designed to ensure that information required to be disclosed by us in the reports that we file or submit under the Exchange Act is accumulated and communicated to our management, including our principal executive officer and principal financial officer, or persons performing similar functions, as appropriate to allow timely decisions regarding required disclosure Changes in internal controls There were no changes (including corrective actions with regard to significant deficiencies or material weaknesses) in our internal controls over financial reporting that occurred during the quarter ended September 30, 2007 that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. PART II - OTHER INFORMATION Item 1.Legal Proceedings. We are currently not a party to any pending legal proceedings and no such actions by, or to the best of our knowledge, against us have been threatened. Item 2.Unregistered Sales of Equity Securities and Use of Proceeds. On April 11, 2007, the Company issued 2,500 shares of common stock for cash of $12,500 ($5/share). On May 9, 2007, the Company issued 3,000 shares of common stock for cash of $15,000 ($5/share). On May 9, 2007, the Company issued 2,000 shares of common stock for cash of $10,000 ($5/share). On June 20, 2007, the Company issued 2,200 shares of common stock for cash of $11,000 ($5/share). On June 21, 2007, the Company issued 1,000 shares of common stock for cash of $5,000 ($5/share). On July 11, 2007, the Company issued 1,000 shares of common stock for cash of $5,000. ($5/share) Item 3.Defaults Upon Senior Securities. None Item 4.Submission of Matters to a Vote of Security Holders. No matter was submitted during the quarter ending September 30, 2007, covered by this report to a vote of our shareholders, through the solicitation of proxies or otherwise. Item 5.Other Information. None Item 6.Exhibits and Reports of Form 8-K. (a) Reports on Form 8-K and Form 8K-A See Form 8-K filed on May 31, 2007 for election of directors See Form 8K-A filed on July 18, 2007 for change in registrant’s certifying accountant See Form 8-K filed on September 20, 2007 for change in registrant’s certifying accountant (b) Exhibits Exhibit Number Exhibit Title 3.1 Certificate of Incorporation* 3.3 By-Laws * 31.1 Certification of Marlena Cervantes pursuant to 18 U.S.C. Section 1350 as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 32.1 Certification of Marlena Cervantes pursuant to 18 U.S.C. Section 1350 as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. *Incorporated by reference to Exhibit 3.2 to our registration statement on Form 10-SB filed on April 3, 2006 (File no: 000-51884) SIGNATURES In accordance with Section 13 or 15(d) of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, there unto duly authorized. Flexpetz Holdings, Inc. By: /s/ Marlena Cervantes Marlena Cervantes Chief Executive Officer Chief Financial Officer Dated: November 5, 2007
